Exhibit 10.2

 

UNCONDITIONAL GUARANTY
(Corporate)

 

For and in consideration of the loan by COMERICA BANK (“Bank”) to COMMODORE
RESOURCES (NEVADA), INC., LYRIS TECHNOLOGIES INC., and UPTILT, INC. 
(collectively, “Borrowers”), which loan is made pursuant to a Loan and Security
Agreement between Borrowers and Bank dated as of September 30, 2005, as may be
amended from time to time (the “Agreement”), and acknowledging that Bank would
not enter into the Agreement without the benefit of this Guaranty, the
undersigned guarantor (“Guarantor”) hereby unconditionally and irrevocably
guarantees the prompt and complete payment of all amounts that Borrowers owe to
Bank and performance by Borrowers of the Agreement and any other agreements
between Borrowers and Bank, as amended from time to time (collectively referred
to as the “Agreements”), in strict accordance with their respective terms.  All
terms used without definition in this Guaranty shall have the meaning assigned
to them in the Agreement.

 

1.                                       If a Borrower does not pay any amount
or perform its obligations in strict accordance with the Agreements, Guarantor
shall immediately pay all amounts due thereunder (including, without limitation,
all principal, interest, and fees) and otherwise to proceed to complete the same
and satisfy all of such Borrower’s obligations under the Agreements.

 

2.                                       If there is more than one guarantor,
the obligations hereunder are joint and several, and whether or not there is
more than one guarantor, the obligations hereunder are independent of the
obligations of Borrowers and any other person or entity, and a separate action
or actions may be brought and prosecuted against Guarantor whether action is
brought against Borrowers or whether Borrowers be joined in any such action or
actions.  Guarantor waives the benefit of any statute of limitations affecting
its liability hereunder or the enforcement thereof, to the extent permitted by
law.  Guarantor’s liability under this Guaranty is not conditioned or contingent
upon the genuineness, validity, regularity or enforceability of the Agreements.

 

3.                                       Guarantor authorizes Bank, without
notice or demand and without affecting its liability hereunder, from time to
time to (a) renew, extend, or otherwise change the terms of the Agreements or
any part thereof; (b) take and hold security for the payment of this Guaranty or
the Agreements, and exchange, enforce, waive and release any such security; and
(c) apply such security and direct the order or manner of sale thereof as Bank
in its sole discretion may determine.

 

4.                                       Guarantor waives any right to require
Bank to (a) proceed against Borrowers , any guarantor or any other person;
(b) proceed against or exhaust any security held from Borrowers; or (c) pursue
any other remedy in Bank’s power whatsoever.  Bank may, at its election,
exercise or decline or fail to exercise any right or remedy it may have against
Borrowers or any security held by Bank, including without limitation the right
to foreclose upon any such security by judicial or nonjudicial sale, without
affecting or impairing in any way the liability of Guarantor hereunder. 
Guarantor waives any defense arising by reason of any disability or other
defense of Borrowers or by reason of the cessation from any cause whatsoever of
the liability of Borrowers.  Guarantor waives any setoff, defense or
counterclaim that Borrowers may have against Bank.  Guarantor waives any defense
arising out of the absence, impairment or loss of any right of reimbursement or
subrogation or any other rights against Borrowers.  Until all of the amounts
that Borrowers owe to Bank have been paid in full, Guarantor shall have no right
of subrogation or reimbursement, contribution or other rights against Borrowers,
and Guarantor waives any right to enforce any remedy that Bank now has or may
hereafter have against Borrowers.  Guarantor waives all presentments, demands
for performance, notices of nonperformance, protests, notices of protest,
notices of dishonor, and notices of acceptance of this Guaranty and of the
existence, creation, or incurring of new or additional indebtedness.  Guarantor
assumes the responsibility for being and keeping itself informed of the
financial condition of Borrowers and of all other circumstances bearing upon the
risk of nonpayment of any indebtedness or nonperformance of any obligation of
Borrowers, warrants to Bank that it will keep so informed, and agrees that
absent a request for particular information by Guarantor, Bank shall not have
any duty to advise Guarantor of information known to Bank regarding such
condition or any such circumstances.  Guarantor waives the benefits of
California Civil Code sections 2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850,
2899 and 3433.

 

5.                                       Guarantor acknowledges that, to the
extent Guarantor has or may have certain rights of subrogation or reimbursement
against Borrowers for claims arising out of this Guaranty, those rights may be
impaired or destroyed if Bank elects to proceed against any real property
security of Borrowers by non-judicial

 

1

--------------------------------------------------------------------------------


 

foreclosure.  That impairment or destruction could, under certain judicial cases
and based on equitable principles of estoppel, give rise to a defense by
Guarantor against its obligations under this Guaranty.  Guarantor waives that
defense and any others arising from Bank’s election to pursue non-judicial
foreclosure.  Without limiting the generality of the foregoing, Guarantor waives
any and all benefits and defenses under California Code of Civil Procedure
Sections 580a, 580b, 580d and 726, to the extent they are applicable.

 

6.                                       If any Borrower becomes insolvent or is
adjudicated bankrupt or files a petition for reorganization, arrangement,
composition or similar relief under any present or future provision of the
United States Bankruptcy Code, or if such a petition is filed against a
Borrower, and in any such proceeding some or all of any indebtedness or
obligations under the Agreements are terminated or rejected or any obligation of
a Borrower is modified or abrogated, or if a Borrower’s obligations are
otherwise avoided for any reason, Guarantor agrees that Guarantor’s liability
hereunder shall not thereby be affected or modified and such liability shall
continue in full force and effect as if no such action or proceeding had
occurred.  This Guaranty shall continue to be effective or be reinstated, as the
case may be, if any payment must be returned by Bank upon the insolvency,
bankruptcy or reorganization of a Borrower, Guarantor, any other guarantor, or
otherwise, as though such payment had not been made.

 

7.                                       Any indebtedness of Borrowers now or
hereafter held by Guarantor is hereby subordinated to any indebtedness of
Borrowers to Bank; and such indebtedness of Borrowers to Guarantor shall be
collected, enforced and received by Guarantor as trustee for Bank and be paid
over to Bank on account of the indebtedness of Borrowers to Bank but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.

 

8.                                       Guarantor agrees to pay reasonable
attorneys’ fees and all other costs and expenses which may be incurred by Bank
in the enforcement of this Guaranty.  No terms or provisions of this Guaranty
may be changed, waived, revoked or amended without Bank’s prior written
consent.  Should any provision of this Guaranty be determined by a court of
competent jurisdiction to be unenforceable, all of the other provisions shall
remain effective.  This Guaranty, together with any agreements (including
without limitation any security agreements or any pledge agreements) executed in
connection with this Guaranty, embodies the entire agreement among the parties
hereto with respect to the matters set forth herein, and supersedes all prior
agreements among the parties with respect to the matters set forth herein.  No
course of prior dealing among the parties, no usage of trade, and no parol or
extrinsic evidence of any nature shall be used to supplement, modify or vary any
of the terms hereof.  There are no conditions to the full effectiveness of this
Guaranty.  Bank may assign this Guaranty without in any way affecting
Guarantor’s liability under it.  This Guaranty shall inure to the benefit of
Bank and its successors and assigns.  This Guaranty is in addition to the
guaranties of any other guarantors and any and all other guaranties of a
Borrower’s indebtedness or liabilities to Bank.

 

9.                                       Guarantor represents and warrants to
Bank that (i) Guarantor has taken all necessary and appropriate action to
authorize the execution, delivery and performance of this Guaranty,
(ii) execution, delivery and performance of this Guaranty do not conflict with
or result in a breach of or constitute a default under Guarantor’s Certificate
of Incorporation or Bylaws or other organizational documents or agreements to
which it is party or by which it is bound, and (iii) this Guaranty constitutes a
valid and binding obligation, enforceable against Guarantor in accordance with
its terms.

 

10.                                 Guarantor covenants and agrees that
Guarantor shall do all of the following:

 

10.1                           Guarantor shall maintain its corporate existence,
remain in good standing in Delaware, and continue to qualify in each
jurisdiction in which the failure to so qualify could have a material adverse
effect on the financial condition, operations or business of Guarantor and its
subsidiaries taken as a whole.  Guarantor shall maintain in force all licenses,
approvals and agreements, the loss of which could have a material adverse effect
on its financial condition, operations or business.

 

10.2                           Guarantor shall comply with all statutes, laws,
ordinances, directives, orders, and government rules and regulations to which it
is subject if non-compliance with such laws could materially adversely affect
the financial condition, operations or business of Guarantor.

 

--------------------------------------------------------------------------------


 

10.3                           At any time and from time to time Guarantor shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Guaranty.

 

10.4                           Guarantor shall not transfer, assign, encumber or
otherwise dispose of any shares of capital stock or other equity interest
Guarantor may now have or hereafter acquire in Borrowers or any other
subsidiary.

 

11.                                 This Guaranty shall be governed by the laws
of the State of California, without regard to conflicts of laws principles. 
GUARANTOR WAIVES ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  Guarantor submits to the exclusive
jurisdiction of the state and federal courts located in Santa Clara County,
California for purposes of this Guaranty and the Agreements.

 

12.                                 If and only if the jury trial waiver set
forth in Section 11 of this Guaranty is invalidated for any reason by a court of
law, statute or otherwise, the reference provisions set forth below shall be
substituted in place of the jury trial waiver.  So long as the jury trial waiver
remains valid, the reference provisions set forth in this Section shall be
inapplicable.

 

12.1                           Mechanics.

 

(a)                                  Other than (i) nonjudicial foreclosure of
security interests in real or personal property, (ii) the appointment of a
receiver or (iii) the exercise of other provisional remedies (any of which may
be initiated pursuant to applicable law), any controversy, dispute or claim
(each, a “Claim”) between the parties arising out of or relating to this
Agreement or any other document, instrument or agreement between the Bank and
the undersigned (collectively in this Section, the “Loan Documents”), will be
resolved by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding.  Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court or
Federal District Court in the County or District where venue is otherwise
appropriate under applicable law (the “Court”).

 

(b)                                 The referee shall be a retired Judge or
Justice selected by mutual written agreement of the parties.  If the parties do
not agree, the referee shall be selected by the Presiding Judge of the Court (or
his or her representative).  A request for appointment of a referee may be heard
on an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.  The referee shall be appointed
to sit with all the powers provided by law.  Each party shall have one
peremptory challenge pursuant to CCP §170.6.  Pending appointment of the
referee, the Court has power to issue temporary or provisional remedies.

 

(c)                                  The parties agree that time is of the
essence in conducting the reference proceedings.  Accordingly, the referee shall
be requested to (a) set the matter for a status and trial-setting conference
within fifteen (15) days after the date of selection of the referee, (b) if
practicable, try all issues of law or fact within ninety (90) days after the
date of the conference and (c) report a statement of decision within twenty (20)
days after the matter has been submitted for decision.  Any decision rendered by
the referee will be final, binding and conclusive, and judgment shall be entered
pursuant to CCP §644.

 

(d)                                 The referee will have power to expand or
limit the amount and duration of discovery.  The referee may set or extend
discovery deadlines or cutoffs for good cause, including a party’s failure to
provide requested discovery for any reason whatsoever.  Unless otherwise
ordered, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service.  All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.

 

--------------------------------------------------------------------------------


 

12.2                           Procedures.  Except as expressly set forth in
this Guaranty, the referee shall determine the manner in which the reference
proceeding is conducted including the time and place of hearings, the order of
presentation of evidence, and all other questions that arise with respect to the
course of the reference proceeding.  All proceedings and hearings conducted
before the referee, except for trial, shall be conducted without a court
reporter, except that when any party so requests, a court reporter will be used
at any hearing conducted before the referee, and the referee will be provided a
courtesy copy of the transcript.  The party making such a request shall have the
obligation to arrange for and pay the court reporter.  Subject to the referee’s
power to award costs to the prevailing party, the parties will equally share the
cost of the referee and the court reporter at trial.

 

12.3                           Application of Law.  The referee shall be
required to determine all issues in accordance with existing case law and the
statutory laws of the State of California.  The rules of evidence applicable to
proceedings at law in the State of California will be applicable to the
reference proceeding.  The referee shall be empowered to enter equitable as well
as legal relief, provide all temporary or provisional remedies, enter equitable
orders that will be binding on the parties and rule on any motion which would be
authorized in a trial, including without limitation motions for summary judgment
or summary adjudication .  The referee shall issue a decision at the close of
the reference proceeding which disposes of all claims of the parties that are
the subject of the reference.  The referee’s decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court.  The parties reserve the right to appeal from the final
judgment or order or from any appealable decision or order entered by the
referee.  The parties reserve the right to findings of fact, conclusions of
laws, a written statement of decision, and the right to move for a new trial or
a different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

 

12.4                           Repeal.  If the enabling legislation which
provides for appointment of a referee is repealed (and no successor statute is
enacted), any dispute between the parties that would otherwise be determined by
reference procedure will be resolved and determined by arbitration.  The
arbitration will be conducted by a retired judge or Justice, in accordance with
the California Arbitration Act §1280 through §1294.2 of the CCP as amended from
time to time.  The limitations with respect to discovery set forth above shall
apply to any such arbitration proceeding.

 

12.5                           THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY, AND THAT THEY ARE IN EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN
AGREEING TO THIS REFERENCE PROVISION.  AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY
AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE
PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH ARISES OUT OF OR IS
RELATED TO THIS AGREEMENT OR THE LOAN DOCUMENTS.

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
this 5th day of October, 2005.

 

 

 

J.L. HALSEY CORPORATION

 

 

 

By:

/s/ David Burt

 

 

 

 

Title:

CEO

 

--------------------------------------------------------------------------------

 